Title: To James Madison from Henry Brockholst Livingston, 13 April 1802 (Abstract)
From: Livingston, Henry Brockholst
To: Madison, James


13 April 1802, New York. Has learned from a bill for the reorganization of the judiciary now before the Senate “that the President is in future to appoint commissioners of Bankrupts in the several Districts.” Recommends William Cutting of New York City, a lawyer and former partner of his, for the post.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Cutting”). 1 p.; in a clerk’s hand, signed by Livingston. Docketed by Jefferson.



   
   William Cutting (1773–1820) was married to Livingston’s second cousin Gertrude Livingston Cutting (Florence Van Rensselaer, comp., The Livingston Family and Its Scottish Origins [New York, 1949], pp. 84, 86, 93, 98, 114).


